 

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,

Plaintiff, .
, CASE NO: 1:21-CR-00097-DAD-BAM
Vv.
SCOTT GORDON JAMES,
Defendant.

 

. APPLICATION FOR WRIT OF HABEAS CORPUS
The undersigned attorney hereby applies to the Court for the issuance of a writ of habeas corpus

 

 

 

Ad Prosequendum L) Ad Testificandum
Name of Detainee: Scott Gordon James (CDCR BN5660)
Detained at Butte County Jail.
Detainee is: a.) charged in this district by: Indictment ( Information CL) Complaint
charging detainee with: 21 U.S.C. §§ 841(a)(1), 846

orb.) L] a witness not otherwise available by ordinary process of the Court
Detainee will: a.) C] return to the custody of detaining facility upon termination of proceedings

orb.) be retained in federal custody until final disposition of federal charges, as a sentence

is currently being served at the detaining facility

Appearance is necessary forthwith for arraignment on criminal indictment in the Eastern District of California.

 

 

 

 

Signature: /s/ CHRISTOPHER D. BAKER
Printed Name & Phone No: AUSA Christopher D. Baker (559-290-0530)
Attorney of Record for: United States of America
WRIT OF HABEAS CORPUS
Ad Prosequendum C1 Ad Testificandum

The above application is granted and the above-named custodian, as well as any Federal Agent for this district, is
hereby ORDERED to produce the named detainee, forthwith, and any further proceedings to be had in this cause, and at
the conclusion of said proceedings to return said detainee to the above-named custodian.

Dated: s] r / uf EN P Lh

Honorable Erica P-Grosjean
U.S. MAGISTRATE JUDGE

 

Please provide the following, if known:

 

 

 

 

 

AKA(s) XlMale (Female
- Booking or CDC #: CDCR BN5660 DOB: Jan. 20, 1974
Facility Address: 33 County Center Drive, Oroville, CA Race: White
Facility Phone: (530) 538-7471 FBI#: 410521WA3
RETURN OF SERVICE

Executed on:

 

 

(signature)
